                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN
                                MILWAUKEE DIVISION


WILLIAM FEEHAN,

              Plaintiff,
     v.

WISCONSIN ELECTIONS COMMISSION,
and its members ANN S. JACOBS, MARK
L. THOMSEN, MARGE BOSTELMANN,                                Case No.: 20CV1771
JULIE M. GLANCEY, DEAN KNUDSON,
ROBERT F. SPINDELL, JR., in their official
capacities, GOVERNOR TONY EVERS,
in his official capacity,

               Defendants.




                     DECLARATION OF TAMARA B. PACKARD


     I, Tamara B. Packard, hereby declare as follows:
  1. I am a partner in the law firm of Pines Bach LLP (“Pines Bach”). I submit this
     declaration in support of the Petition for award of attorney fees filed on behalf of
     Defendant Governor Tony Evers by the law firm of Stafford Rosenbaum LLP
     (“Stafford”).
  2. I have personal knowledge of the facts set forth in this declaration, and, if called
     as a witness, I could and would testify to them.
  3. I joined Pines Bach as an associate in 1999 and became a partner in 2006. I
     received my B.A. in 1990 from Oberlin College and my J.D. in 1994 from the
     University of Wisconsin Law School, receiving the National Association of




          Case 2:20-cv-01771-PP Filed 03/31/21 Page 1 of 4 Document 103
   Women Lawyers award for Outstanding Woman Law Graduate. I was Co-
   Editor-in-Chief of the Wisconsin Women’s Law Journal.
4. I am licensed to practice in state courts of Wisconsin, and am admitted to
   practice before the United States District Courts for the Eastern and Western
   Districts of Wisconsin, the Western District of Michigan and the United States
   Court of Appeals for the Seventh Circuit.
5. I regularly appear on behalf of clients in Wisconsin trial and appellate courts
   throughout Wisconsin, in various administrative fora, and in the Federal District
   Courts for the Eastern and Western Districts of Wisconsin. I have also presented
   oral argument to the Wisconsin Supreme Court and the Seventh Circuit Court of
   Appeals.
6. I concentrate my practice in civil litigation and appeals, emphasizing employee
   rights and civil rights law. My federal and state court litigation and appellate
   practice also includes representing businesses in commercial disputes and
   serving as local counsel in complex consumer and employment class action
   cases.
7. I was part of the legal team that last year won an injunction in the April 2020
   elections that resulted in the enfranchisement of over 79,000 voters, whose ballots
   otherwise would not have been counted. That injunction was achieved in Lewis,
   et al. v. Bostelmann, et al., Case No. 20-cv-284-wmc, which originated in the
   Western District of Wisconsin and was largely upheld in appeals to the United
   States Court of Appeals for the Seventh Circuit and the United States Supreme
   Court.
8. I was also part of the legal team that won an injunction against Wisconsin’s Voter
   ID law in 2012 and successfully defended Wisconsin’s Domestic Partnership
   Registry in 2011. I am rated “AV Preeminent” by Martindale-Hubbell and am a
   Senior Fellow of the Litigation Counsel of America.
9. As an Adjunct Professor at the University of Wisconsin Law School between 2008
   and 2013, I taught courses on sexual orientation and the law. I am a founding



     Case 2:20-cv-01771-PP Filed 03/31/21 Page 2 of 4 Document 103
   board member of the Fair Wisconsin Education Fund and served as its President
   for the 2006-2007 term.
10. In 2019, I received the Marygold Melli Achievement Award from the Legal
   Association of Women. The award recognizes and celebrates an outstanding
   individual in Wisconsin who has made substantial contributions to the interests
   of women in the law, has achieved professional excellence and has contributed
   significantly to the eradication of gender bias in the legal system.
11. I was named the Best Lawyers 2017 “Lawyer of the Year” for Madison for
   “Appellate Practice,” Best Lawyers 2016 “Lawyer of the Year” for Madison for
   “Employment Law-Individuals,” and a 2017 Leader in the Law by the Wisconsin
   Law Journal. I have been listed in Wisconsin SuperLawyers every year since
   2010. Wisconsin SuperLawyers ranked me in the “Top 25” women lawyers in the
   state, as well as in the “Top 25” Madison area attorneys, for 2017.
12. I have been asked by Attorney Jeffrey A. Mandell to provide a declaration
   relating to Governor Evers’ fee petition in the above-captioned case.
13. I have been advised by Attorney Mandell that his firm, Stafford, is seeking an
   award from this Court based on the rates of $500 an hour for Attorney Mandell’s
   work and $350 per hour for Stafford senior associates Rachel E. Snyder and
   Richard A. Manthe.
14. I am familiar with Attorney Mandell, including his reputation and skill as a trial
   and appellate attorney. I am likewise familiar with the reputation of the Stafford
   law firm and its associates, Attorneys Snyder and Manthe. I have reviewed their
   professional biographies.
15. Through my involvement in the Wisconsin legal community, and particularly
   through my interactions with other attorneys who practice in civil rights and
   elections litigation, I have become familiar with the rates attorneys in southern
   Wisconsin charge for their work, including in the highly specialized and complex
   area of elections and voting rights law.




     Case 2:20-cv-01771-PP Filed 03/31/21 Page 3 of 4 Document 103
16. It is my opinion that the hourly rates sought by Stafford for the attorneys who
   worked on this case are reasonable. This firm has an outstanding reputation for
   its trial and appellate work. Indeed, the rates sought are probably somewhat low.
17. I have also reviewed a summary of the work performed by the Stafford attorneys
   and rulings issued in this case, and the case docket, and the compressed time-line
   for this litigation. Based on the complexity of the issues and circumstances,
   including tight timeframes for submissions and responses, the activities
   performed and number of hours worked are reasonable and would be
   appropriate if billed to a client of Stafford.
18. It is also my opinion that the allocation of tasks between the partner, Attorney
   Mandell, and the associates, Attorneys Snyder and Manthe, was appropriate.
   While there may have been some overlap of work performed among counsel,
   this overlap was reasonable given the compressed timeframe.
   This declaration is made under penalty of perjury.
   Dated this 29th day of March 2020.


                                /s/ Tamara B. Packard
                                Tamara B. Packard




     Case 2:20-cv-01771-PP Filed 03/31/21 Page 4 of 4 Document 103
